 



[image_001.jpg]  Exhibit 10.1

  

CONFIDENTIAL

 

November 13, 2012

 

Kevin L. Reager
7800 Belfort Parkway, Suite 165
Jacksonville, FL 32256

Dear Kevin:

 

This letter confirms the agreement between Global Axcess Corp., a Nevada
corporation, Nationwide Money Services, Inc., a Nevada corporation, Nationwide
Ntertainment Services, Inc., a Nevada corporation and EFT Integration, Inc., a
Florida corporation (collectively, the “Borrowers”) and you, to engage you as
the Chief Restructuring Officer of each of the Borrowers.

 

You hereby accept your appointment as Chief Restructuring Officer. In such
capacity, you shall:

 

i)exercise full day-to-day management authority and control of the Borrowers;

 

ii)subject to any necessary approval of the Board of Directors and shareholders
of the Borrowers, exercise full authority to pursue and execute documents, and
consummate transactions regarding the sale of all or substantially all of the
assets of the Borrowers in accordance with the terms of the Forbearance
Agreement and Amendment entered into by and among Borrowers, Insta Video, Inc.
(in its capacity as a guarantor), Fifth Third Bank (“Lender”), and Fifth Third
Equipment Finance Company (“Lessor,” and together with Lender, the “Fifth Third
Parties”), entered into as of the date hereof (the "Forbearance Agreement"); and

 

iii)advise the Borrowers' Boards of Directors of all material information
relating to the restructuring efforts, including the Chief Restructuring
Officer's proposed strategy, timetable, Golding & Company, Inc.’s (or such other
investment advisor as may be retained by Borrowers and approved by Lender)
recommendations, expressions of interest received from potential acquirers and
investors and such other information as the Boards of Directors may reasonably
request from time to time;

 

You agree to maintain all non-public information provided to you by Borrowers or
on Borrowers’ behalf, or accessed by you in connection with your services, in a
secure manner and to use such information solely for the purpose of providing
the services which are the subject of this agreement and to treat all such
information confidentially; provided that nothing herein shall prevent you from
disclosing any such information (i) to the Fifth Third Parties or their
respective advisors, agents, attorneys, successors or assigns, (ii) pursuant to
the order of any court or administrative agency or in any pending legal or
administrative proceeding, (iii) upon the request or demand of any regulatory
authority having jurisdiction over Borrowers, (iv) to the extent that such
information was or becomes publicly available other than by reason of disclosure
by you in violation of this agreement or was or becomes available to you from a
source which is not known by you to be subject to a confidentiality obligation
to Borrowers, or (vi) to the extent such information was independently developed
by you without reference to such non-public information.

 



7800 Belfort Parkway Suite 165 / Jacksonville, FL 32256

www.globalaxcess.biz / Phone: 904.280.3950 / Fax: 904.280.2180





 

 

 





You may terminate the engagement under this agreement at any time upon fifteen
days’ prior written notice to the Borrowers. Borrowers may terminate the
engagement under this agreement (a) for cause, immediately upon written notice
to you or (b) at any time after the expiration or termination of the
"Forbearance Period" (as defined in the Forbearance Agreement) upon ten days'
written notice to you. The confidentiality provisions of this agreement shall
survive any termination of this Agreement.

 

You agree that the services you provide hereunder shall be performed in addition
to your role as the Borrowers' Chief Executive Officer and without any
additional consideration therefor. This agreement shall be governed by and
construed in accordance with the laws of the State of Florida. This agreement
embodies the entire agreement and understanding between Borrowers and you with
respect to your services as Chief Restructuring Officer and supersedes all prior
agreements and understandings relating to the subject matter of this agreement.
This agreement may be executed in any number of counterparts. Such counterparts
may be delivered by one party to the other by facsimile or other electronic
transmission, and such counterparts shall be valid for all purposes. The
invalidity or unenforceability of any provision of this agreement shall not
affect the validity or enforceability of any other provisions of this agreement,
which shall remain in full force and effect.

If this letter correctly sets forth the understanding between us, please so
indicate by signing on the designated space below and returning a signed copy to
us.

 

Very truly yours,

 



GLOBAL AXCESS CORP NATIONWIDE MONEY SERVICES, INC.     By /s/ Michael J.
Loiacono By /s/ Michael J. Loaicono Name: Michael J. Loiacono Name: Michael J.
Loiacono Title: CFO & CAO Title: CFO



 

 



NATIONWIDE NTERTAINMENT EFT INTEGRATION, INC. SERVICES, INC.       By /s/
Michael J. Loiacono By /s/ Michael J. Loiacono Name: Michael J. Loiacono Name:
Michael J. Loiacono Title: CFO Title: CFO         ACCEPTED AND AGREED AS OF  
THE DATE FIRST WRITTEN ABOVE:       /s/ Kevin L. Reager   KEVIN L. REAGER  

 

 

 



7800 Belfort Parkway Suite 165 / Jacksonville, FL 32256

www.globalaxcess.biz / Phone: 904.280.3950 / Fax: 904.280.2180



 

 



 

